Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on February 2, 2021 is acknowledged. Claims 1-6, 9, 11-15, 17, 18 and 20-25 are currently pending.  Claims 9, 11, 12, 17 and 20 have been amended.  Claims 7, 8, 10, 16 and 19 have been canceled.  Claims 21-25 have been added. Claims 1-6 were previously withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 9, 11-15, 17, 18 and 20 are currently under examination.
Interview Summary
2.	A call was placed to Applicant’s representative, Kelsey Kingman, on May 5, 2021 to indicate allowable subject matter and discuss an avenue (file an eTD) to reach an allowance. An agreement was not met.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on February 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Objections Withdrawn
5.	In view of Applicant’s amendment, the objection to claim 12 for informalities is withdrawn.
Rejections Withdrawn
6.	In view of Applicant’s amendment, the rejection of claims 9-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  
7.	In view of Applicant’s amendment, the rejection of claims 9-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13, 14, 17 and 18 of U.S. Patent No. 10,300,139 B2 is withdrawn. 
8.	In view of Applicant’s amendment, the rejection of claims 9, 10 and 12-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 14 and 17 of U.S. Patent No. 10,363,308 B2 is withdrawn. 
9.	In view of Applicant’s amendment, the rejection of claims 9, 10 and 12-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 11, 12 and 14 of U.S. Patent No. 10,603,379 B2 is withdrawn. 
10.	In view of Applicant’s amendment, the provisional rejection of claims 9, 10 and 12-17 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 9, 10, 13 and 17-21 of copending Application No. US 2019/0321469 A1 (reference application 16/453,604) is withdrawn.

12.	In view of Applicant’s amendment, the rejection of claims 9, 10, 12-14, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Yeung et al., US 2019/0070233 A1; Filed March 10, 2016 is withdrawn.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	The rejection of claims 9, 11-15, 17 and 20, which are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 9, 10 and 13-15 of copending Application No. US 2020/0121787 A1 (reference application 16/736,330) is maintained for the reasons set forth in the previous office action. 
	Applicant respectfully requests that the provisional nonstatutory double patenting rejection be held in abeyance until such time as the claims are otherwise in condition for allowance.
In re Mott, 539 F.2d1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966).  Therefore, until this is the only remaining rejection of record, the provisional rejection is maintained.
	As previously presented, although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 is drawn to a method for enhancing a therapy of a disease or condition in a human or animal patient, the method comprises selective killing or reducing growth of a target bacterial or archaeal sub-population of a microbiota of the patient using a guided nuclease, thereby increasing the relative proportion of a sub-population of non-target bacteria in the microbiota, wherein the sub-population of non-target comprise Enterococcus, wherein the therapy comprises administration of an effective amount of an immune checkpoint inhibitor to the patient, and wherein the immune checkpoint inhibitor is a PD-1 inhibitor or a PD-L1 inhibitor.
	Co-pending claims are drawn to a method for enhancing a therapy of a disease or condition in a human or animal patient, wherein the disease or condition is selected from the group consisting of a metabolic disease or condition, a gastrointestinal tract disease or condition, and a cancer, wherein the method comprises selective killing or reducing growth of a Bifidobacterium, Prevotella, Lachnobacterium, Lachnospira, or Shigella, wherein the therapy comprises administration of an effective amount of an immune checkpoint inhibitor to the patient, and wherein the immune checkpoint inhibitor is a PD-1 (Programmed Cell Death Protein 1) inhibitor or a PD-L1 (Programmed Death-Ligand 1) inhibitor. 
Enterococcus, particularly E. faecalis and E. faecium, are common bacteria of the human intestines. While the co-pending claims do not specifically recite Enterococcus, the Examiner is of the position that the claim to gut microbiota inherently encompasses Enterococcus species as claimed. 
New Grounds of Objection and Rejection
Claim Objections
14.	Claims 18 and 21-25 are objected to because of the following informalities:  said claims are depended upon a rejected base claim.  Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 9, 11-15, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 10, 14 and 15 of U.S. Patent No. 10,300,138 B2. Although the claims at issue are not identical, they are not patentably distinct from each other pending claim 1 is drawn to a method for enhancing efficacy of a cancer in a human or animal patient, wherein the method comprises a. contacting a microbiota of the patient with an engineered nucleic acid sequence for producing a host modifying (HM) crRNA, and b. producing the HM-crRNA in a host cell of a target bacterial or archaeal sub-population of a microbiota, wherein the HM-crRNA is operable with a Cas nuclease in the host cell to form a HM-CRISPR (Clustered Regularly Interspaced Short Palindromic Repeats)/Cas system, and wherein the HM-crRNA comprises a sequence that is capable of hybridizing to a target sequence of the host cell to guide the Cas nuclease to the target sequence in the host cell, whereby the target sequence is modified by the HM-CRISPR/Cas system and the host cell is selectively killed or growth of the target sub-population is selectively reduced, thereby increasing the relative proportion of a sub-population of non-target bacteria in the microbiota, wherein the sub-population of non-target comprise Enterococcus, wherein the therapy comprises administration of an effective amount of an immune checkpoint inhibitor to the patient, and wherein the immune checkpoint inhibitor is a PD-1 inhibitor or a PD-L1 inhibitor, and wherein the increasing the relative proportion of the sub-population of the second bacterial species in the microbiota modulates immune cells in the patient, whereby the efficacy of the therapy is enhanced for treatment of the cancer in the patient.
The combination of patented claims  1 and 14 are drawn to (claim 1) a method for enhancing a therapy of a disease or condition (cancer-claim 9) in a human or animal patient, the method comprises selective killing or reducing growth of a target bacterial or archaeal sub-population of a microbiota using a guided nuclease, thereby increasing the relative proportion of a sub-population of gram negative bacteria in the microbiota, wherein the sub-population of Akkermansia or Faecalibacterium, wherein the therapy comprises administration of an effective amount of an immune checkpoint inhibitor to the patient, and wherein the immune checkpoint inhibitor is a PD-1 (programmed cell death protein 1) inhibitor or a PD-L1 (programmed death ligand 1) inhibitor. (claim 14) the method of claim 1, wherein the method comprises a. contacting the microbiota with an engineered nucleic acid sequence for producing a host modifying (HM) crRNA, and b. producing the HM-cRNA in a host cell of the target sub-population, wherein the HM-crRNA is operable with a Cas nuclease in the host cell to form a HM-CRISPR/Cas system, and wherein the HM-crRNA comprises a sequence that is capable of hybridizing to a target sequence of the host cell to guide the Cas nuclease  to the target sequence is modified by the HM-CRISPR/Cas system and the host cell is killed or growth of the target sub-population is reduced.
The method steps of the patented invention are identical to the pending claims.  Following said steps, necessarily increases the relative proportion of the sub-population of the second bacterial species in the microbiota modulating immune cells in the patient and enhances the efficacy of therapy for treatment of the cancer in the patient, absent evidence to the contrary.  
As it pertains to Enterococcus, particularly E. faecalis and E. faecium, said bacteria are common bacteria of the human intestines. While the patented claims do not specifically recite Enterococcus, the Examiner is of the position that the claim to gut microbiota inherently encompasses Enterococcus species as claimed. 
Conclusion
16.	No claim is allowed.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645